DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 04/26/2021 are acknowledged.
Claims 52-71 are pending. 

3. Applicant’s election without traverse of the invention of the invention and species reading on antibody identified as VSTB56 or INX901 (characterized by SEQ ID NOS: 400-406 and 408) in the reply filed on 04/26/2021 is acknowledged.
All presently pending claims read on the elected invention and species.


4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5. Claims 52-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 28, 33-34, 36, 53-54, 56-57, 60 and 65 of copending application USSN 15488351, published as US 20180079811.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘351 application, which are directed to an anti-VISTA antibody comprising CDRs of SEQ ID NOS: 400-405 (claims 1 and 60), and variable regions of SEQ ID NOS: 406 and 408 (claim 33). 

The present application has the same earliest effective U.S. filing date (as defined in MPEP § 804(I)(B)(1)(a)) as the ‘351 application.  According to MPEP § 804(I)(B)(1)(b)(ii), if both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection 


6. Conclusion: no claim is allowed.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644